DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement filed 1/26/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered, for any item that has been lined through by the examiner, in particular, Chinese Office Action for Application Number 201680051853.5 dated 2020.07.06, which has not been supplied, so far as the examiner can determine. 
The information disclosure statement filed 1/26/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most 

Response to Amendment
Applicant’s amendment and remarks filed on 1/26/2021 have been entered.  In the amendment, claims 1, 2, 6, 16, 20, and 26-28 have been amended.  Claims 7, 8, 11, 13-15, and 17 have been cancelled.  New claims 29-35 have been added. 
The objection to claim 11 is rendered moot by the cancellation of that claim. 
The rejections of claims 7, 8, 11, 13-15, and 17 have been rendered moot by the cancellation of those claims. 

Terminal Disclaimer
The terminal disclaimer filed on 1/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,024,990 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claims 1, 2, 5, 6, 16, 18-20, and 24-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US 10,024,990 has been overcome. 

Response to Arguments
Applicant’s arguments, see Remarks, p. 8, filed 1/26/2021, with respect to the rejections of claims 1, 2, 5, 16, 18, and 25 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1, 2, 5, 16, 18, and 25 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 5, 6, 16, 18-20, and 24-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a seismic apparatus comprising: a rope deployable in a water column and configured to be towed; one or more seismic nodes coupled to the rope, wherein each of the one or more seismic nodes is disposed in a respective hydrodynamic body, wherein each of the one or more seismic nodes comprises a respective seismic sensor configured for sampling seismic energy in the water column; a deployment system comprising a winch configured for deploying the rope and a magazine configured for storing the one or more seismic nodes, wherein each of the one or more seismic nodes is coupled to the rope at a respective selected position for deployment into the water column; and an automated coupling mechanism adapted to couple the one or more seismic nodes to the rope according to a database of predefined configurations determining deployment of the one or more seismic nodes in different preselected positions along the rope. 
Independent claim 16 recites a seismic sensor system comprising: a seismic node having a hydrodynamic body with a seismic sensor; and a coupling between the seismic node and a rope, wherein the seismic node comprises an autonomous node having a power source, a clock, and memory for storing seismic data, wherein the rope comprises a passive strength component configured for towing the autonomous node through a water column absent power or data line communication between the rope and the seismic node; wherein the seismic sensor is configured for sampling seismic energy when the seismic node is deployed to the water column along the rope. 
Independent claim 29 recites a seismic sensor system comprising: a seismic node comprising: a hydrodynamic body with a seismic sensor, and a coupling between the seismic node and a rope, wherein the seismic sensor is configured for sampling seismic energy when the seismic node is deployed to a water column along the rope; and one or more active or passive control surfaces for positioning the seismic node when deployed to the water column along the rope. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 16, and as recited in combination in independent claim 29 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Buckley et al. (US 6,024,344), teaches 
a seismic apparatus comprising: a rope deployable in a water column and configured to be towed; and one or more seismic nodes coupled to the rope; each of the seismic nodes comprising at least one seismic sensor configured for sampling seismic energy in the water column 
a method comprising: providing a plurality of seismic nodes, each of the seismic nodes having at least one seismic sensor configured for sampling seismic energy; coupling each of the seismic nodes to a rope; deploying the rope into a water column; towing the seismic nodes along the rope; and sampling the seismic energy in the water column with the seismic nodes 
and 
a seismic sensor system comprising: a seismic node having at least one seismic sensor; and a coupling between the seismic node and a rope; wherein the seismic sensor is configured for sampling seismic energy when the seismic node is towed by the rope. 
Another prior art reference, Thompson et al. (US 2009/0324338), teaches 
a seismic apparatus comprising: a rope deployable in a water column and configured to be towed; and one or more seismic nodes coupled to the rope; each of the seismic nodes comprising at least one seismic sensor configured for sampling seismic energy in the water column 
a method comprising: providing a plurality of seismic nodes, each of the seismic nodes having at least one seismic sensor configured for sampling seismic energy; coupling each of the seismic nodes to a rope; deploying the rope into a water column; towing the seismic nodes along the rope; and sampling the seismic energy in the water column with the seismic nodes 
and 
a seismic sensor system comprising: a seismic node having at least one seismic sensor; and a coupling between the seismic node and a rope; wherein the seismic sensor is configured for sampling seismic energy when the seismic node is towed by the rope. 
Another prior art reference, L'Her et al. (US 2013/0003498), teaches 
a seismic apparatus comprising: a rope deployable in a water column and configured to be towed; and one or more seismic nodes coupled to the rope; each of the seismic nodes comprising at least one seismic sensor configured for sampling seismic energy in the water column 
a method comprising: providing a plurality of seismic nodes, each of the seismic nodes having at least one seismic sensor configured for sampling seismic energy; coupling each of the seismic nodes to a rope; deploying the rope into a water column; towing the seismic nodes along the rope; and sampling the seismic energy in the water column with the seismic nodes 
and 
a seismic sensor system comprising: a seismic node having at least one seismic sensor; and a coupling between the seismic node and a rope; wherein the seismic sensor is configured for sampling seismic energy when the seismic node is towed by the rope. 
Another prior art reference, McMillian et al. (US 2017/0075013), teaches 
a seismic apparatus comprising: a rope deployable in a water column and configured to be towed; and one or more seismic nodes coupled to the rope; each of the seismic nodes comprising at least one seismic sensor configured for sampling seismic energy in the water column 
a method comprising: providing a plurality of seismic nodes, each of the seismic nodes having at least one seismic sensor configured for sampling seismic energy; coupling each of the seismic nodes to a rope; deploying the rope into a water column; towing the seismic nodes along the rope; and sampling the seismic energy in the water column with the seismic nodes 
and 
a seismic sensor system comprising: a seismic node having at least one seismic sensor; and a coupling between the seismic node and a rope; wherein the seismic sensor is configured for sampling seismic energy when the seismic node is towed by the rope. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 16, and as recited in combination in independent claim 29. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645